{¶ 31} I concur in the majority's determination that summary judgment was improper and therefore the case should be reversed and remanded. However, I believe that a genuine issue of material of fact exists with regard to if and when the physician-patient relationship was terminated.
{¶ 32} Further, I believe if the action does not fall within the statute of limitations under the termination rule, an inquiry must be made to determine if the statute of limitations was satisfied under the alternative cognizable event test.